Eao, Judge:
The two appeals for reappraisement listed above have been submitted for decision upon the following stipulation:
iIT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise involved in the above-listed appeals consists of defective infant’s gabardine sets manufactured in Hong' Kong and exported therefrom to the United States in January, 1960, and imported into the United States after the effective date of the amendment of Section 402, Tariff Act of 1930, by the Customs Simplification Act of 1956; that this merchandise does not appear on the list of articles designated by the Secretary of the Treasury and published in T.D. 54521 pursuant to Section 6 of the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that at the date of exportation of the merchandise involved herein the market value or the price at which said merchandise was freely sold or offered for sale to all purchasers in the principal markets of Hong Kong in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, all other expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States was U.S. $4.95 per dozen sets net packed.
IT IS FURTHER STIPULATED AND AGREED that the case may be submitted for decision on the basis of the foregoing stipulation.
On tbe agreed facts, I find export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by said appeals, and that such value was United States $4.95 per dozen sets, net packed.
Judgment will be entered accordingly.